Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2002

Hruban v. Steinman
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2277




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Hruban v. Steinman" (2002). 2002 Decisions. Paper 442.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/442


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL


                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 01-2277



                       JOSEPH J. HRUBAN,

                                     Appellant

                                v.

                       BARRY F. STEINMAN



    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                (District Court No. 00-CV-04285)
     District Court Judge: Honorable Eduardo C. Robreno



                    Argued on June 24, 2002

 Before: BECKER, Chief Judge, ALITO and AMBRO, Circuit Judges.

                                     MICHAEL K. CORAN (Argued)
                                     MICHAEL A. IACONELLI
                                                                           Klehr, Harrison, Ha
                                          Ellers, LLP
                                     260 South Broad Street
                                     Philadelphia, PA 19102

                                          Counsel for Appellant

                                     MERRILL G. DAVIDOFF
                                     ERIC L. CRAMER (Argued)
                                     JENNA MACNAUGHTON-WONG
                                     Berger & Montague, P.C.
                                     1622 Locust Street
                                     Philadelphia, PA 19103

                                          Counsel for Appellee



                      OPINION OF THE COURT



PER CURIAM:
     In this appeal, Joseph Hruban challenges the decision of an arbitration panel of the
National Association of Securities Dealers to award Barry Steinman over $1 million for
his claims arising under Pennsylvania’s Wage Payment and Collection Law, 43 Pa. Stat.
 260. The District Court denied Hruban’s complaint seeking to upset the arbitrators’
award. Under the deferential standard by which this Court must review the arbitrators’
decision, we affirm.
     The facts of this case are well known to the parties. Because we write only for
their benefit, we will not belabor the factual and procedural background. This Court
exercises plenary review over the District Court’s grant of Steinman’s motion under Fed.
R. Civ. P. 12(b)(6) to dismiss Hruban’s complaint.
     We review decisions of an arbitration panel under a highly deferential standard.
The grounds upon which this Court may vacate an arbitration award are "narrow in the
extreme." Amalgamated Meat Cutters & Butcher Workmen of N. Am., Local 195 v.
Cross Brothers Meat Packers, Inc., 518 F.2d 1113, 1121 (3d Cir. 1975). It is not the
proper role of the court to "sit as the [arbitration] panel did and reexamine the evidence
under the guise of determining whether the arbitrators exceeded their powers." Mutual
Fire, Marine, & Inland Ins. Co. v. Norad Reins. Co., Ltd., 868 F.2d 52, 56 (3d. Cir.
1989). In particular, Hruban invokes three grounds for vacatur recognized in prior
Circuit precedent: (1) the panel exceeded its powers, (2) the panel displayed a manifest
disregard of the law, and (3) the panel’s decision was contrary to public policy.
     First, to determine whether arbitrators exceeded their powers, this Court has
employed a two-step analysis: (a) the form of the award must be rationally derived either
from the agreement between the parties or from the parties’ submission to the arbitrators,
and (b) the terms of the award must not be "completely irrational." Mutual Fire, 868
F.2d at 56. A second possible ground for vacatur is "manifest disregard of the law."
Kaplan v. First Options of Chicago, 19 F.3d 1503, 1520 (3d Cir. 1994); see also First
Options of Chicago v. Kaplan, 514 U.S. 938, 942 (1995).
     Third, to warrant vacatur on public policy grounds under our prior cases, the
arbitration award must "violate[] a ’well-defined and dominant’ public policy, which we
must ’ascertain[] by reference to the laws and legal precedents and not from general
considerations of supposed public interests.’" Exxon Shipping Co. v. Exxon Seamen’s
Union, 993 F.2d 357, 360 (3d Cir. 1993) (quoting W.R. Grace & Co. v. Local Union
759, Int’l Union of Rubber Workers, 461 U.S. 757, 766 (1983)). See also Buckhannon
Bd. and Care Home, Inc. v. West Virginia Dept. of Health & Human Res., 532 U.S. 598
(2001).
     Under the standard of review we are bound to follow, Hruban fails to establish
any grounds for vacatur. However, Hruban urges this Court to "change the standard of
review." Appellant’s Br. at 60. Hruban argues for a broader standard to allow "greater
judicial involvement in the review process relating to arbitration awards." Id. at 59. In
light of the relevant precedents of the Supreme Court and this Circuit, we decline to
adopt the broader standard of review Hruban advocates. We affirm the District Court’s
decision and sustain the arbitrators’ award to Steinman.